DETAILED ACTION
This Office action is in reply to correspondence filed 24 March 2022 in regard to application no. 16/748,264.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Publication No. 2014/0129307) in view of Saripalli et al. (U.S. Publication No. 2020/0272905, filed 24 June 2910) further in view of Marshall et al. (U.K. Publication No. 2,291,996).

In-line citations are to Walker.
With regard to Claim 1:
Walker teaches: A computer-implementable method [0007; “computers” could “be employed”] for improving a likelihood of a person making a purchase comprising: 
monitoring interactions of a person related to a product [Sheet 2, Fig. 2, items 112-114; the system detects a user scans or taps a tag of another user’s item; also note the “interaction tracking component” at 0015] and actions by a business related to the person and the product; [id., item 120; the commercial provider issues instructions and information about the product] 
applying a... model... monitoring... [0024; “object-based models” can “be used to store, process and otherwise manipulate” the data] to generate a sequence of actions by the business in response to the monitored interactions and actions... [0021; “real-time feedback” is provided to the “commercial provider(s)” who may then, Sheet 2, Fig. 2, item 120, personalize information for the customer and then sequentially, item 124, issue rewards] generates data instances… [0013; data are generated] and 
utilizing a reward feedback iterative adjustment of the model to facilitate a purchase of the product by the user. [0021; “rewards” may be provided for a “purchase”; that this may happen as the system processes transactions that occur “as a result of the user action and/or information presented to the users” reads on it being influenced by feedback] 

Walker does not explicitly teach a generative adversarial network that applies a sequence of actions within a reinforcement learning solution, but it is known in the art.  Saripalli teaches an artificial neural network process [title] that applies an “iterative hybrid reinforcement learning approach” to a “generative adversarial network” to compute a “reward”. [0029] It then performs a “sequence of compression actions”. [0031] Saripalli and Walker are analogous art as each is directed to electronic means for providing a reward. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Saripalli with that of Walker, as market forces at the time were increasingly driving developers to apply known artificial intelligence techniques to all manner of applications; further, it is simply a substitution of one known part for another with predictable results, simply determining a sequence in the manner of Saripalli rather than that of Walker; the substitution produces no new and unexpected result. 

Walker does not explicitly teach that training is dynamic with actions taken and will be taken by users of the product, or that the system decides whether instances are truthful or untruthful, but it is known in the art.  Marshall teaches a signature-verification apparatus [title] that performs “dynamic handwriting recognition” [pg. 5, line 2] and learns by comparing “four dimensional data” with “actual written movement”. [pg. 5, lines 13-14] It can “determine whether or not a person is being truthful or dishonest”. [pg. 6, lines 11-12] This can be used to assess a person’s “credit worthiness”. [pg. 6, lines 14-15] A person’s credit worthiness reads on a determination of what actions she may take in the future.  Marshall and Walker are analogous art as each is directed to electronic means for managing business-related data and performing verifications.  

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Marshall with that of Walker in order to gain a better understanding of human behavior, as taught by Marshall; [pg. 1, lines 6-7] further, it is simply a substitution of one known part for another with predictable results, simply making Marshall’s determination in place of, or in addition to, those of Walker; the substitution produces no new and unexpected result.

In this and the subsequent claims, referring to functionally-described software components by name, such as “generator component” and “discriminator component”, consists entirely of mere labeling which is considered but given no patentable weight; the applicant does not in any way define the terms or otherwise limit them.  Therefore the claim phrase state and action are determined by a generator component and reward is decided by a discriminator component is considered but given no patentable weight, as all it does is to associate the labels with steps already claimed to have been performed.

With regard to Claim 2:
The method of claim 1, wherein the GANs model represents the interactions in an embedded form. [Saripalli, 0076; components are embedded within a thread; Sheet 1, Fig. 1; objects are embedded within the modell] 

This claim is not patentably distinct from claim 1.  The creation or storage of the GANs model is not within the scope of the claimed method, and there is no hint or suggestion that the form of the stored interactions has any bearing on the method, so it is considered but given no patentable weight as being outside the scope of the claimed invention.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The method of claim 1, wherein a reinforcement learning policy is based on the interactions over a period of time. [Saripalli, 0052; “continuing” tasks are used] 

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, merely requiring iteration of data collection rather than collecting data a single time, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  Further, no “reinforcement learning policy” is positively claimed as being within the scope of the claimed invention, so its characteristics are of no patentable significance as being outside the claimed scope.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The method of claim 1, wherein the actions by the business are interactions with the user selected from a group consisting of showing relevant content, triggering a chat, emailing specific demos for use cases, offering a discount, offering technical expertise, and inviting to a webinar. [Sheet 2, Fig. 2, item 120 as cited above; the personalized information reads on relevant content; see also 0011, offering a “chance to buy the product as a discount”] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The method of claim 1, wherein the interactions of a person related to the product is selected from the group consisting of searching on the product, reading marketing content, signing up for a trial account, executing an application program interface, increasing application program interface usage, reducing application program interface usage, and upgrading to a premium prescription. [0018; a person responds to an advertisement therefore has read it]

With regard to Claim 8:
Walker teaches: A system comprising: 
a processor; [0023: “processor”] 
a data bus coupled to the processor; [id.; that “sequences of instructions can be delivered from RAM to a processor” carried over a “transmission medium” reads on such a data bus] and 
a non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations [id.] for improving a likelihood of a user making a purchase executable by the processor and configured for: 
monitoring interactions of a person related to a product [Sheet 2, Fig. 2, items 112-114: the system detects a user scans or taps a tag of another user’s item; also note the “interaction tracking component” at 0015] and actions by a business related to the person and the product; [id., item 120; the commercial provider issues instructions and information about the product] 
applying a... model... monitoring... [0024; “object-based models” can “be used to store, process and otherwise manipulate” the data] to generate a sequence of actions by the business in response to the monitored interactions and actions... [0021; “real-time feedback” is provided to the “commercial provider(s)” who may then, Sheet 2, Fig. 2, item 120, personalize information for the customer and then sequentially, item 124, issue rewards] generates data instances… [0013; data are generated] and
utilizing a reward feedback iterative adjustment of the model to facilitate a purchase of the product by the user. [0021; “rewards” may be provided for a “purchase”; that this may happen as the system processes transactions that occur “as a result of the user action and/or information presented to the users” reads on it being influenced by feedback] 

Walker does not explicitly teach a generative adversarial network that applies a sequence of actions within a reinforcement learning solution, but it is known in the art.  Saripalli teaches an artificial neural network process [title] that applies an “iterative hybrid reinforcement learning approach” to a “generative adversarial network” to compute a “reward”. [0029] It then performs a “sequence of compression actions”. [0031] Saripalli and Walker are analogous art as each is directed to electronic means for providing a reward. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Saripalli with that of Walker, as market forces at the time were increasingly driving developers to apply known artificial intelligence techniques to all manner of applications; further, it is simply a substitution of one known part for another with predictable results, simply determining a sequence in the manner of Saripalli rather than that of Walker; the substitution produces no new and unexpected result.

Walker does not explicitly teach that training is dynamic with actions taken and will be taken by users of the product, or that the system decides whether instances are truthful or untruthful, but it is known in the art.  Marshall teaches a signature-verification apparatus [title] that performs “dynamic handwriting recognition” [pg. 5, line 2] and learns by comparing “four dimensional data” with “actual written movement”. [pg. 5, lines 13-14] It can “determine whether or not a person is being truthful or dishonest”. [pg. 6, lines 11-12] This can be used to assess a person’s “credit worthiness”. [pg. 6, lines 14-15] Marshall and Walker are analogous art as each is directed to electronic means for managing business-related data and performing verifications.  

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Marshall with that of Walker in order to gain a better understanding of human behavior, as taught by Marshall; [pg. 1, lines 6-7] further, it is simply a substitution of one known part for another with predictable results, simply making Marshall’s determination in place of, or in addition to, those of Walker; the substitution produces no new and unexpected result.

With regard to Claim 9:
The system of claim 8, wherein the GANs model represents the interactions in an embedded form. [Saripalli, 0076; components are embedded within a thread; Sheet 1, Fig. 1; objects are embedded within the model]

This claim is not patentably distinct from claim 8.  The creation or storage of the GANs model is not within the scope of the claimed method, and there is no hint or suggestion that the form of the stored interactions has any bearing on the method, so it is considered but given no patentable weight as being outside the scope of the claimed invention.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The system of claim 8, wherein a reinforcement learning policy is based on the interactions over a period of time. [Saripalli, 0052; “continuing” tasks are used] 

This claim is not patentably distinct from claim 8 as it consists entirely of a mere duplication of parts, merely requiring iteration of data collection rather than collecting data a single time, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  Further, no “reinforcement learning policy” is positively claimed as being within the scope of the claimed invention, so its characteristics are of no patentable significance as being outside the claimed scope.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 13:
The system of claim 8, wherein the actions by the business are interactions with the user selected from a group consisting of showing relevant content, triggering a chat, emailing specific demos for use cases, offering a discount, offering technical expertise, and inviting to a webinar. [Sheet 2, Fig. 2, item 120 as cited above; the personalized information reads on relevant content; see also 0011, offering a “chance to buy the product as a discount”] 

This claim is not patentably distinct from claim 8 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution

With regard to Claim 14:
The system of claim 8, wherein the interactions of a person related to the product is selected from the group consisting of searching on the product, reading marketing content, signing up for a trial account, executing an application program interface, increasing application program interface usage, reducing application program interface usage, and upgrading to a premium prescription. [0018; a person responds to an advertisement therefore has read it]

With regard to Claim 15:
Walker teaches: A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions [0023; a “memory” stores “instructions” for a “processor” to execute] configured for: 
monitoring interactions of a person related to a product [Sheet 2, Fig. 2, items 112-114; the system detects a user scans or taps a tag of another user’s item; also note the “interaction tracking component” at 0015] and actions by a business related to the person and the product; [id., item 120; the commercial provider issues instructions and information about the product] 
applying a... model... monitoring... [0024; “object-based models” can “be used to store, process and otherwise manipulate” the data] to generate a sequence of actions by the business in response to the monitored interactions and actions... [0021; “real-time feedback” is provided to the “commercial provider(s)’ who may then, Sheet 2, Fig. 2, item 120, personalize information for the customer and then sequentially, item 124, issue rewards] generates data instances… [0013; data are generated] and 
utilizing a reward feedback iterative adjustment of the model to facilitate a purchase of the product by the user. [0021; “rewards” may be provided for a “purchase”; that this may happen as the system processes transactions that occur “as a result of the user action and/or information presented to the users” reads on it being influenced by feedback] 

Walker does not explicitly teach a generative adversarial network that applies a sequence of actions within a reinforcement learning solution, but it is known in the art.  Saripalli teaches an artificial neural network process [title] that applies an “iterative hybrid reinforcement learning approach” to a “generative adversarial network” to compute a “reward”. [0029] It then performs a “sequence of compression actions”. [0031] Saripalli and Walker are analogous art as each is directed to electronic means for providing a reward. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Saripalli with that of Walker, as market forces at the time were increasingly driving developers to apply known artificial intelligence techniques to all manner of applications; further, it is simply a substitution of one known part for another with predictable results, simply determining a sequence in the manner of Saripalli rather than that of Walker; the substitution produces no new and unexpected result.

Walker does not explicitly teach that training is dynamic with actions taken and will be taken by users of the product, or that the system decides whether instances are truthful or untruthful, but it is known in the art.  Marshall teaches a signature-verification apparatus [title] that performs “dynamic handwriting recognition” [pg. 5, line 2] and learns by comparing “four dimensional data” with “actual written movement”. [pg. 5, lines 13-14] It can “determine whether or not a person is being truthful or dishonest”. [pg. 6, lines 11-12] This can be used to assess a person’s “credit worthiness”. [pg. 6, lines 14-15] Marshall and Walker are analogous art as each is directed to electronic means for managing business-related data and performing verifications.  

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Marshall with that of Walker in order to gain a better understanding of human behavior, as taught by Marshall; [pg. 1, lines 6-7] further, it is simply a substitution of one known part for another with predictable results, simply making Marshall’s determination in place of, or in addition to, those of Walker; the substitution produces no new and unexpected result.

With regard to Claim 16:
The non-transitory, computer-readable storage medium of claim 15, wherein the GANs model represents the interactions in an embedded form. [Saripalli, 0076; components are embedded within a thread; Sheet 1, Fig. 1; objects are embedded within the model] 

This claim is not patentably distinct from claim 15.  The creation or storage of the GANs model is not within the scope of the claimed method, and there is no hint or suggestion that the form of the stored interactions has any bearing on the method, so it is considered but given no patentable weight as being outside the scope of the claimed invention.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 18:
The non-transitory, computer-readable storage medium of claim 15, wherein a reinforcement learning policy is based on the interactions over a period of time. [Saripalli, 0052; “continuing” tasks are used] 

This claim is not patentably distinct from claim 15 as it consists entirely of a mere duplication of parts, merely requiring iteration of data collection rather than collecting data a single time, which is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  Further, no “reinforcement learning policy” is positively claimed as being within the scope of the claimed invention, so its characteristics are of no patentable significance as being outside the claimed scope.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
The non-transitory, computer-readable storage medium of claim 15, wherein the actions by the business are interactions with the user selected from a group consisting of showing relevant content, triggering a chat, emailing specific demos for use cases, offering a discount, offering technical expertise, and inviting to a webinar. [Sheet 2, Fig. 2, item 120 as cited above; the personalized information reads on relevant content; see also 0011, offering a “chance to buy the product as a discount”]

This claim is not patentably distinct from claim 15 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 20:
The non-transitory, computer-readable storage medium of claim 15, wherein the interactions of a person related to the product is selected from the group consisting of searching on the product, reading marketing content, signing up for a trial account, executing an application program interface, increasing application program interface usage, reducing application program interface usage, and upgrading to a premium prescription. [0018; a person responds to an advertisement therefore has read it]

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. in view of Saripalli et al. further in view of Marshall et al. further in view of Zhao (U.S. Publication No. 2019/0392314).

These claims are similar so are analyzed together.
With regard to Claim 3:
The method of claim 1, wherein the GANs model includes the generator component initially trained via recurrent neural network (RNN) with long short-term memory (LSTM) and discriminator component initially trained via convolutional neural network (CNN).

With regard to Claim 10:
The system of claim 8, wherein the GANs model includes the generator component initially trained via recurrent neural network (RNN) with long short-term memory (LSTM) and discriminator component initially trained via convolutional neural network (CNN).

With regard to Claim 17:
The non-transitory, computer-readable storage medium of claim 15, wherein the GANs model includes the generator component initially trained via recurrent neural network (RNN) with long short-term memory (LSTM) and discriminator component initially trained via convolutional neural network (CNN). 

Walker, Saripalli and Marshall teach the method of claim 1, system of claim 8 and medium of claim 15, including training the GANs model as cited above (and, as a GANs model is a type of CNN, this includes training a CNN) but do not explicitly teach training via RNN with LSTM, but this is known in the art.  Zhao teaches a cash advance method [title] which includes the use of all of these types of networks. [0016] He discloses the configuration or training of these [0031] for use in a “transaction” such as a “cash-return transaction” [id.; also see 0063; claim 10] Zhao and Walker are analogous art as each is directed to electronic means for facilitating financial transactions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zhao with that of Walker, Saripalli and Marshall in order to reduce the likelihood of malicious fraud; [0004] further, it is simply a substitution of one known part for another with predictable results, simply providing a model in the form of Zhao in place of that of Walker; the substitution produces no new and unexpected result. These claims are not patentably distinct from their respective parent claims. 

The creation or storage of the GANs model is not within the scope of the claimed invention, and there is no hint or suggestion that the form of the stored interactions has any bearing on the process performed by a computer, so it is considered but given no patentable weight as being outside the scope of the claimed invention.  Further, referring to a portion of a model as a “generator network” or a “discriminator network”, absent any form or structure to distinguish, is considered mere labelling and given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. in view of Saripalli et al. further in view of Marshall et al. further in view of Zhao further in view of Bramberger et al. (U.S. Publication No. 2019/0122258).

These claims are similar so are analyzed together.
With regard to Claim 4:
The method of claim 3, wherein the CNN is used to distinguish between real and fake sequence of actions.

With regard to Claim 11:
The method of claim 10, wherein the CNN is used to distinguish between real and fake sequence of actions. 

Walker, Saripalli, Marshall and Zhao teach the method of claim 3 and system of claim 10 including the use of neural networks as cited above, but do not explicitly teach distinguishing between real and fake actions, but it is known in the art.  Bramberger teaches a method of identifying fraud in payment networks. [title] He uses a “neural network mechanism” and a “blockchain data structure” [0009] in order to distinguish “traffic that was promised as part of a particular advertising deal or campaign” from “fake traffic”. [0144] Bramberger and Walker are analogous art as each is directed to electronic means for managing information about financial transactions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bramberger with that of Walker, Saripalli, Marshall and Zhao in order to reduce fraud, as taught by Bramberger; further, it is simply a substitution of one known part for another with predictable results, simply using a CNN for the purpose of Bramberger in place of, or in addition to, that of Walker; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from their respective parent claims as they consist entirely of intended-use language, disclosing no form nor structure of a computer or medium nor any step in a method, but merely disclose an intended result of an undisclosed step.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, arguments in regard to Aravamudham are moot because that reference is not relied upon as a basis for any rejection herein, and the teaching of Marshall has been incorporated to meet limitations added by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694